Citation Nr: 0819244	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
TDIU.

The veteran testified at a hearing in April 2008 before the 
undersigned Veterans Law Judge.  The veteran provided 
additional documentary evidence following the hearing.  Such 
evidence was accompanied by a waiver of agency of original 
jurisdiction consideration.  Therefore, appellate review may 
proceed.  See 38 C.F.R. § 20.1304 (2006).


FINDING OF FACT

Resolving all doubt in favor of the veteran, his service-
connected disabilities, including a service-connected knee 
disability, currently rated 60 percent disabling; and a 
service-connected back disability, currently rated 20 percent 
disabling; render the veteran unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
individual unemployability.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's appeal for TDIU.  Thus, no further 
discussion of the VCAA is required.

Appeal for TDIU

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's reports of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2007).

The veteran's service-connected left knee disability is 
currently rated 60 percent disabling and his service-
connected back disability is rated 20 percent disabling.  The 
veteran's combined rating for all his service-connected 
disabilities is 70 percent.  Therefore, the veteran is 
eligible for an individual unemployability rating if he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

The veteran had a menisctomy in service, and twisted his knee 
again in 1998, which resulted in a fracture and finally a 
total knee replacement in 2000.  The veteran attended a VA 
examination in April 2000, prior to his total knee 
replacement.  At that time, he reported that he had been 
unemployed for the previous five years, as his left knee 
problems made it impossible to perform his job as an 
electrician.  Despite the knee replacement, the veteran's 
pain became worse.  At a September 2001 VA examination for 
the knee, the veteran complained of increasing knee pain and 
swelling since surgery.  At rest, his pain was a 5 out of 10, 
and when exacerbated, it was a 10 out of 10.  He said that 
the pain caused his leg to give out and he used a cane for 
assistance.  He reported pain, weakened movement, excess 
fatigability, and incoordination, all of which affected his 
ability to perform the activities of daily living.  Swelling, 
tenderness, and firmness of the left calf were noted.  The 
knee was tender.  The veteran attended another VA examination 
for his knee in February 2004.  The veteran complained of 
pain, stiffness, weakness, easy fatigability, and lack of 
endurance.  He reported constant flare-ups that resulted in 
magnification of pain and reduction of range of motion.  The 
veteran required a cane for ambulation.  Gait was antalgic, 
the knee was tender, and range of motion was limited.  
Radiologic examination showed post-operative changes of a 
total knee replacement procedure and evidence of a fracture 
with callus formation.

At a June 2002 VA examination for the back, the veteran rated 
his back pain as a 10 out of 10.  He complained of stiffness, 
fatigue when walking short distances, and flare-ups when he 
bent too much.  He used a back brace.  The examiner noted 
significant loss of range of motion and fatigability on 
walking long distances..  Radiologic examination showed 
moderate degenerative changes.  The examiner diagnosed 
degenerative lumbar spondylosis made approximately 50 percent 
worse by the veteran's left knee problems.  The veteran 
attended another VA examination for his back in February 
2004.  The veteran complained of a constant aching, 
occasionally sharp and severe, which was exacerbated by 
standing or walking.  Range of motion was limited by pain.  
Radiologic examination showed marked degenerative changes 
throughout his lumbar spine, prominent severe osteophyte, 
sclerosis, and decreased disc space.  The examiner noted 
significant limitation of motion during times of pain, muscle 
spasms, and fatigability of the back upon walking a short 
distance.  The examiner diagnosed lumbar spondylosis disc 
disease and degenerative scoliosis of the lumbar spine.  The 
veteran attended another VA examination in March 2005 for his 
back.  The veteran complained of a sharp continuous pain that 
increased with standing and walking.  Active range of motion 
was decreased and limited by pain.

At his hearing, the veteran explained that his back and knees 
had gotten worse since his last VA examinations.  He 
described his back as twisting and having a pain that 
radiates.  He also said that he is having some new problems 
with his knee due to 2000 knee replacement surgery.  His knee 
swells up and is painful.

The Board finds that the veteran's symptoms are consistent 
with those that would preclude gainful employment for someone 
with his education and work experience.  At his April 2008 
hearing, the veteran explained that he had a fifteen-year 
career as a master electrician.  He is no longer able to do 
this job as he cannot climb a ladder or lean down and get 
back up again without help.  According to the veteran at the 
April 2000 examination, he had to quit this job due to his 
knee around 1995, meaning the veteran has been unable to work 
as an electrician for over ten years.  He and his wife also 
owned a bar/restaurant at one time, but had to sell that 
business after the veteran was unable to get around well 
enough to help.  The veteran explained that these 
difficulties were caused by his knee and back disabilities.  
Furthermore, in March 2005, the veteran was denied continued 
participation in a vocational rehabilitation program as it 
was found that a program designed to return the veteran to 
gainful employment was not feasible.  At his hearing, the 
veteran explained that he was denied because his back 
problems were so severe that he was even having trouble 
standing up.  He supported these contentions with several 
statements from people who are familiar with his situation.  

There is no evidence that the veteran would be able to obtain 
and maintain gainful employment in another field.  His entire 
professional career has involved physical labor, be it as an 
electrician or as the owner of a bar/restaurant.  Both of 
these positions require use of the knees and back for 
constant bending, lifting, walking, and carrying, and the 
medical evidence clearly shows that the veteran is unable to 
perform these tasks without further flare-up of the already 
severe service-connected disabilities.

Considering the current severity of the veteran's service-
connected disabilities, considering that the veteran has not 
been able to obtain gainful employment for many years, and 
resolving all doubt in the veteran's favor, the Board finds 
that entitlement to individual unemployability is warranted.


ORDER

The appeal for a total rating based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


